Citation Nr: 1410075	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-03 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a psychiatric disability.  

3.  Entitlement to an earlier effective date for service connection for a bilateral disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for bilateral ankle injury with arthritis; denied service connection for hypertension; and denied service connection for depression.  

In March 2013, the Veteran presented sworn testimony during a Travel Board hearing in Albuquerque, New Mexico.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Hypertension was not shown in service, is not shown to have been incurred in or aggravated during service, and did not manifest to a compensable degree within one year after service.  

2.  The competent evidence of record does not support a finding that a relationship exists between any currently diagnosed psychiatric disability and service.  

3.  On August 16, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the authorized representative that a withdrawal of the issue of entitlement to an earlier effective date for service connection for a bilateral ankle disability was requested.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2013).  

3.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an earlier effective date for a bilateral ankle disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2013).  

An August 2009 rating decision denied an earlier effective date for a bilateral ankle disability.  In February 2010, the Veteran submitted a notice of disagreement, and in February 2011, he perfected an appeal.  A December 2011 rating decision again denied an earlier effective date for bilateral ankle injury with arthritis.  In February 2012, the Veteran submitted a substantive appeal for separate claims on appeal.  Included in that substantive appeal was a statement that he wanted a higher rating and back pay.  In July 2012, the RO requested clarification of that statement and whether the Veteran was pursuing a claim for earlier effective date.  In August 2012, the accredited representative submitted a statement informing the RO to disregard the Veteran's statement regarding wanting a higher rating and back pay.  The representative stated the Veteran was not filing a new notice of disagreement or a claim for an earlier effective date.  

Therefore, the authorized representative has withdrawn the appeal for an earlier effective date for a bilateral ankle disability.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice in letters dated in June 2009 and November 2011, prior to the rating decisions on appeal.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative, including at the personal hearing before the undersigned, suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the representative that demonstrate an awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent  February 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

VA has a duty to assist the Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  

In regard to the claim for hypertension, a medical examination was not provided, nor was a medical opinion obtained.  Lacking in this case is evidence establishing an event, injury, or disease which occurred during service which is relevant to the Veteran's claim for service connection for hypertension.  Therefore, the criteria for the Board to request an examination are not met.  38 C.F.R. § 3.159 (2013).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim for service connection for a psychiatric disability and the examination is adequate and sufficient upon which to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When VA provides an examination, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be established based on evidence of continuity of symptomatology of a chronic disability listed in 38 C.F.R. § 3.309(a) from the time of service where the chronicity of a condition manifested during service has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Certain chronic disabilities, such as hypertension and psychoses, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Hypertension

The Veteran's service medical records do not show any evidence or treatment of hypertension in service.  The July 1982 separation examination found that the heart and vascular system were normal.  The Veteran's blood pressure was 121/72.  On an accompanying report of medical history, the Veteran indicated that he did not have, nor had he ever had, high blood pressure.

VA and University of New Mexico Health Sciences Center (UNMH) treatment records show the Veteran has been receiving treatment for hypertension.  The earliest evidence of hypertension of record is an April 1985 VA treatment note that provides a provisional diagnosis of hypertension.  That was more than two years following separation from service.

The Board finds that there is no objective evidence of record that links any current hypertension to the Veteran's active service.  Furthermore, the evidence does not show a continuity of symptomatology from service to the April 1985 first evidence showing any hypertension.

The Veteran contends that his hypertension manifested within one year of separation from active service.  However, there is no evidence of record to support that contention to show that hypertension was claimed, present, or treated within one year following service.  Therefore, service connection is not warranted based on the presumption for chronic diseases.

Furthermore, the evidence does not show that it is at least as likely as not that hypertension is due to service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

While the Veteran may claim that he had hypertension, that claim is no competent, because a diagnosis or determining the etiology of hypertension requires medical training that the Veteran is not shown to have.  Furthermore, he has not reported symptoms that a competent medical professional has later diagnosed as representing hypertension at that time.  In any event, the evidence does not show hypertension that manifested to a degree of 10 percent within the first year following service, as that would require actual blood pressure readings, or that the Veteran have been taking required medical to control hypertension at that time.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

In summary, the preponderance of the evidence is against a finding that the Veteran's hypertension had onset during service or within one year of separation from service.  There is no competent evidence of record that the Veteran's hypertension is related to his service, or any indication of a connection with service.  

Accordingly, as the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Depression

The Veteran's service medical records show that the Veteran was seen in October 1980 for complaints of sleepwalking, nervousness, and depression.  The Veteran reported that he wanted to be discharged.  The note stated the Veteran had poor coping skills and no longer wanted to be a productive soldier.  No psychiatric diagnosis was assigned.  The Veteran was released back to duty and no further treatment is indicated in his service medical records.  He reported that he attended sessions with a psychiatrist while in service at Ft. Campbell, however there is no evidence of any additional psychiatric treatment in the service medical records.

A July 1982 separation report of medical history shows the Veteran denied having depression, excessive worry, or nervous trouble of any kind.  Psychiatric examination on July 1982 separation examination was normal.  An August 1982 note shows the Veteran attended a weight reduction class given by a psychologist from the division of mental hygiene.  No psychiatric diagnosis was assigned and no treatment was noted.  

The Veteran also contends that he received psychiatric treatment within one year of discharge from service.  An October 1982 post-service treatment note shows the Veteran complained of a lack of motivation and a problem with violence.  The treating physician noted the Veteran did not seem depressed, his thoughts were logical and focused, speech was spontaneous and articulate, and he had no suicidal ideation.  It was noted that his goals were possibly unrealistic and he was referred to the mental health clinic for long-term counseling.  No diagnosis was assigned and no further treatment is noted.  

A May 1986 report of medical history, completed by the Veteran upon separation from the reserves, shows the Veteran denied frequent trouble sleeping, depression, or nervous trouble of any kind.  

Post-service treatment records from the UNMH dated from June 1994 to July 1996 show a reported history of depression, complaints of poor sleep, diminished libido, and problems with concentration and memory.  He was diagnosed with depression and prescribed Zoloft.  The records thereafter show a diagnosis of depression.  

At an October 2011 VA examination, the examiner reviewed the claims file, examined the Veteran, and administered psychiatric testing.  The examiner diagnosed the Veteran with depression, not otherwise specified.  The examiner concluded that it was less likely than not that the Veteran's depression was incurred in or caused by active duty service.  The rationale provided was that the service medical records showed no diagnosis or treatment of depression.  The examiner acknowledged the October 1980 service medical treatment note but indicated that had more to do with the Veteran's desire to be discharged from the military.  That assertion was supported by the fact that the Veteran was cleared and returned to duty with no diagnosis assigned, no medication prescribed, and no follow-up treatment.  Additionally, the examiner noted the Veteran self-reported in July 1982 and May 1986 that he had no depression, excessive worry, or nervous trouble of any kind.  Finally, the examiner concluded that the first evidence of symptoms and treatment for depression was dated June 1994, nearly 12 years after the Veteran separated from service.  

At a hearing before the Board in March 2013, the Veteran testified that after service discharge in September 1982 he received medical treatment at UNMH and in January or February of 1983 he was prescribed medication for hypertension.  He stated that he could not recall if he had any hypertension symptoms while on active duty.  He stated that he believed his medical treatment and mental health records disappeared.  He also testified that he was treated poorly by his superiors and he became depressed.  He claims that while on active duty at Ft. Campbell, he was treated for a psychiatric condition.  

There is no evidence in the record that the Veteran received treatment for hypertension in service.  Additionally, there is no evidence that the Veteran's treatment records from UNMH have been lost or destroyed.  In addition, there is no evidence that the Veteran was treated for or diagnosed with a psychiatric condition while in service.  The service records show that after his complaints were reviewed, no psychiatric diagnosis was made during service.  The evidence of record indicates that the first evidence of diagnosis of any psychiatric disability was June 1994.  

The Board finds that the Veteran is not entitled to service connection for a psychiatric disability, including depression.

The Board acknowledges that the Veteran is competent to report that he had symptoms of depression during service and has experienced psychiatric symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed psychiatric symptoms during service and has experienced those symptoms since service.  Consequently, the Board finds that the Veteran's reports that he has continued to have psychiatric problems since service are credible.  However, those assertions are outweighed by the findings of the VA examiner who found that the likely etiology of his current psychiatric disability was not related to his service and the he did not have depression during service.  

The Veteran's opinion is insufficient to provide the requisite etiology of the claimed psychiatric disability because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his psychiatric disability being related to his active service are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology.  

The only medical opinion of record, that of the October 2011 VA examiner, found that it was less likely than not that the Veteran's current psychiatric disability was incurred in or caused by active service.  That opinion is more probative as to the etiology of the Veteran's current psychiatric disability as the examiner reviewed the entire claims file, cited to relevant medical evidence, and provided a rationale to support the opinion.  Furthermore, the examiner has the appropriate training and expertise to render an opinion.  Therefore, that is the most persuasive evidence of record.

Additionally, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that a psychosis manifested within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  The evidence does not show that he has been diagnosed with any psychosis.  Consequently, the Board finds that service connection is not warranted because the preponderance of the evidence of record is against a finding that a psychiatric disability was present during or is etiologically linked to the Veteran's active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability, to include depression, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied.  

Service connection for a psychiatric disability is denied.  

The appeal concerning the issue of an earlier effective date for bilateral ankle injury with arthritis is dismissed.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


